Exhibit 10.11

 

YOUR COMMUNITY BANKSHARES, INC.

RESTRICTED STOCK UNITS AGREEMENT

 

THIS RESTRICTED STOCK UNITS AGREEMENT (the “Agreement”) is made as of the     
day of         , 20   by and between                (the “Recipient”) and Your
Community Bankshares, Inc. (the “Company”), an Indiana corporation with its
principal place of business at 101 West Spring Street, New Albany, Indiana
47150.

 

WITNESSETH:

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Compensation Committee”) has authorized and directed the Company to make
an award to the Recipient of units entitling the Recipient to receive shares of
the Company’s $.10 par value per share common stock (“Common Stock”) under the
terms and conditions set forth in this Agreement and pursuant to the Company’s
2015 Stock Award Plan (the “Plan”); and

 

WHEREAS, the parties desire to enter into this Agreement to set forth the terms
and conditions of such award.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
herein contained, and for other good and valuable consideration, the mutuality,
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                      Grant of Units.  Subject to the further
terms, conditions and restrictions contained in this Agreement, in consideration
for services to be performed by the Recipient as an employee of the Company
and/or one of its subsidiaries, as of the date of this Agreement, the Company
grants to the Recipient          restricted stock units (“Units”) having the
characteristics, and entitling the Recipient to the benefits, hereinafter
described.  Each Unit represents an unfunded contractual right of the Recipient
to receive from the Company one share of the Company’s Common Stock under the
vesting schedule set forth herein, subject to the other terms and conditions of
this Agreement.  As long as the Units remain unvested and forfeitable per this
Agreement, such Units shall be deemed to be, and are referred to in this
Agreement as, the “Restricted Units” or “Units.”

 

2.                                      Right to Receive Common Stock.  The
Recipient shall have no rights of a shareholder with respect to the Company’s
Common Stock as a result of the Units.  The Recipient shall not be a shareholder
unless and until the Recipient receives a certificate for shares of Common Stock
to which the Recipient becomes entitled hereunder.  Upon the vesting of the
Restricted Units in accordance with Section 5 hereof the Recipient (or the
Recipient’s representative as the case may be) shall be entitled to receive one
share of Common Stock for each Unit granted hereunder which is not a Restricted
Unit and which has not previously been forfeited pursuant to Section 4.  At the
time the Recipient receives a share of Common Stock, and for each such share of
Common Stock received by the Recipient, the Recipient shall also receive a cash
payment from the Company

 

--------------------------------------------------------------------------------


 

equal to each cash dividend declared and paid by the Company on a single share
of Common Stock from and after the date on which the Unit which entitles the
Recipient to such share of Common Stock became non-forfeitable under Section 5
hereof.

 

3.                                      Adjustments in Restricted Units.

 

(a)                                 In the event of any change in the
outstanding Common Stock by reason of a stock dividend or distribution (or
distribution on Common Stock of any security convertible into securities of the
Company), recapitalization, merger, consolidation, split-up, combination,
subdivision, reclassification, exchange of shares or the like, which change does
not occur in connection with the Company’s acquisition of another entity, the
Compensation Committee shall make equitable adjustments in the Restricted Units
so that the shares represent the same percentage of the Company’s equity as was
the case immediately prior to such change.  Any new, additional or different
securities to which the Recipient shall be entitled in respect of Restricted
Units by reason of such adjustment shall be subject to the same terms,
conditions, and restrictions as the Units so adjusted.

 

(b)                                 In the event the Company merges or
consolidates with another entity, or all or a substantial portion of the
Company’s assets or outstanding capital stock are acquired (whether by merger,
purchase or otherwise) by another entity (any such entity being hereafter
referred to as the “Successor”) each share of Company Common Stock represented
by a Restricted Unit shall automatically be converted into and replaced by
shares of common stock, or such other class of securities having rights and
preferences no less favorable than Company Common Stock, of the Successor, and
the number of shares represented by a Restricted Unit shall be correspondingly
adjusted, so that Recipient shall have the right to that number of shares of
common stock of the Successor that have a value equal, as of the date of the
merger, conversion or acquisition, to the value, as of the date of the merger,
conversion or acquisition, of the shares of Company Common Stock represented by
the Restricted Units.

 

(c)                                  The Units, and all rights with respect to
such Units, may not be sold, assigned, transferred, exchanged, pledged,
hypothecated or otherwise encumbered or disposed of and shall be subject to the
risk of forfeiture contained in Section 4 of this Agreement.

 

4.                                      Forfeiture of Restricted Units.  In the
event the Recipient’s employment or service with Company or (as applicable) one
of its subsidiaries is terminated due to the Recipient’s early retirement,
normal retirement, for cause or by the Recipient’s resignation, such event shall
constitute an “Event of Forfeiture” and all Units which at that time are
Restricted Units shall thereupon be forfeited by the Recipient to the Company
without payment of any consideration by the Company, and neither the Recipient
nor any heir, personal representative, successor or assign of the Recipient
shall have any right, title or interest in or to such Restricted Units or any
other property.

 

5.                                      Vesting of Units.  Except as provided in
Section 4 of this Agreement, or as provided in the second paragraph of this
Section 5, the Restricted Units shall vest and

 

--------------------------------------------------------------------------------


 

become non-forfeitable as follows, and the Company shall deliver to the
Recipient any shares of its Common Stock and/or dividends payable hereunder as
soon as practicable after such vesting, but in no event more than two and one
half months after the date of vesting:

 

·                  One-third of the Restricted Units granted hereunder shall
vest on           , 20  ;

 

·                  One-third of the Restricted Units granted hereunder shall
vest on            , 20  ; and

 

·                  The balance of the Restricted Units granted hereunder shall
vest on             , 20  .

 

In the event of the Recipient’s death, disability or a Change in Control of the
Company (as defined in Section 13 of the Plan attached hereto), then the
Restricted Units shall vest and become non-forfeitable upon the date of the
Recipient’s death, the date of the Recipient’s disability or the date of the
Change in Control of the Company (as applicable); provided, however, that if the
payment of Common Stock hereunder in connection with a Change in Control
constitutes nonqualified deferred compensation pursuant to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and if the Recipient is a
“specified employee” as that term is defined under Code Section 409A(a)(2)(B),
the lump sum payment of Common Stock shall be made on the first business day of
the seventh month following the date of  the Change in Control.

 

6.                                      Withholding Requirements.  Whenever the
Recipient (or, upon the Recipient’s death, his estate) becomes entitled to
receive Common Stock with respect to the Units pursuant to Section 2, the
Company shall have the right to (i) withhold from sums due to the Recipient (or
Recipient’s estate), (ii) require the Recipient (or Recipient’s estate) to remit
to the Company or (iii) retain shares of Common Stock otherwise deliverable to
the Recipient, in an amount sufficient to satisfy any Federal, state or local
withholding tax requirements prior to making such payments or delivering any
such shares to the Recipient (or Recipient’s estate).

 

7.                                      Effect Upon Employment/Service.  Nothing
contained in this Agreement shall confer upon the Recipient the right to
continue in the employment or service of the Company or any of its subsidiaries
or affect any right that the Company or its subsidiaries may have to terminate
the employment or service of the Recipient.

 

8.                                      Amendment.  This Agreement may not be
amended, modified or supplemented except with the consent of the Committee and
by a written instrument duly executed by the Recipient and the Company.

 

9.                                      Binding Effect.  This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
heirs, personal representatives, successors and assigns.  Recipient accepts the
award of Units hereunder subject to all of the terms and conditions of this
Agreement.  Recipient hereby agrees to accept as binding, conclusive and final
all reasonable decisions and interpretations of the Committee upon any

 

--------------------------------------------------------------------------------


 

questions arising under this Agreement, including without limitation, the
interpretation of any restrictions imposed upon the Units.

 

10.                               Notices.  Notices shall be deemed delivered if
delivered personally or if sent by registered or certified mail to the Company
at its principal place of business, as set forth above, and to Recipient at the
address that most currently appears on the records of the Company.

 

11.                               Investment Representation.  If the shares of
Common Stock to which the Recipient becomes entitled under this Agreement as a
result of the Units are not registered under the Securities Act of 1933, as
amended, pursuant to an effective registration statement, the Recipient, if the
Committee shall reasonably deem it advisable, may be required to represent and
agree in writing (i) that any shares of Common Stock acquired by the Recipient
as a result of the Units under this Agreement will not be sold except pursuant
to an effective registration statement under the Securities Act of 1933, as
amended, or pursuant to an exemption from registration under such Act, and
(ii) that the Recipient has acquired such shares for his own account and not
with a view to the distribution thereof.

 

12.                               Compliance with Section 16(b).  This Agreement
and the entitlement of the Recipient to receive any shares of Common Stock for
the Units awarded hereunder is intended to comply with all applicable conditions
of Rule 16(b)-3 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended.  All transactions involving the Company’s
recipient officers are subject to such conditions, regardless of whether the
conditions are expressly set forth in this Agreement.  Any provision of this
Agreement that is contrary to a condition of Rule 16b-3 shall not apply.

 

13.                               Compliance With Other Laws And Regulations. 
The rights of the Recipient and the obligations of the Company under this
Agreement shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Company shall not be required to issue or deliver certificates
for shares of Common Stock before [i] the listing of such shares on any stock
exchange or over-the-counter market, such as NASDAQ, on which the Common Stock
may then be listed or traded, and [ii] the completion of any registration or
qualification of any governmental body which the Company shall, in its sole
discretion, determine to be necessary or advisable.  The Company agrees to use
its best efforts to procure any such listing, registration or qualification.

 

14.                               Severability.  The invalidity or
unenforceability of any provision of the Agreement shall not affect the validity
or enforceability of the remaining provisions of the Agreement, and such invalid
or unenforceable provision shall be stricken to the extent necessary to preserve
the validity and enforceability of the Agreement, with the parties agreeing in
such event to make all reasonable efforts to replace such invalid or
unenforceable provision with a valid provision that will place the parties in
approximately the same economic position as contemplated hereunder.

 

--------------------------------------------------------------------------------


 

15.                               Governing Law; Jurisdiction.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Indiana.  The Recipient consents to the exclusive jurisdiction of the courts of
the State of Indiana and of the United States District Court for the Southern
District of Indiana (New Albany Division) in connection with any action or
proceeding arising out of or relating to this Agreement, any document or
instrument delivered pursuant to or in connection with this Agreement, or any
breach of this Agreement or any such document or instrument.

 

16.                               Entire Agreement.  This Agreement contains the
entire agreement between the parties hereto with respect to the subject matter
hereof.

 

17.                               Stock Award Plan.  This Agreement and the
Units granted hereunder are subject in all respects to the provisions of the
Company’s Stock Award Plan, a copy of which is available on the Company’s
Intranet.

 

18.                               Prospectus.  A copy of the Prospectus for the
Plan is attached hereto as Exhibit “A”.

 

IN WITNESS WHEREOF, the Company and the Recipient have executed and delivered
this Agreement as of the date first above written.

 

 

 

 

YOUR COMMUNITY BANKSHARES, INC. (“Company”)

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

[Name of Recipient]

 

(“Recipient”)

 

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------